 



Exhibit 10.47
[g11828g1182890.jpg]
POPULAR, INC.
2008 PERFORMANCE SHARES AWARD AND AGREEMENT
SECTION 1
Introduction
     Section 1.1. Purpose. Popular, Inc. (the “Corporation”) has established and
maintains the 2004 Omnibus Incentive Plan (the “Plan”) to, among others, provide
flexibility to the Corporation and its affiliates to attract, retain and
motivate their officers, executives and other key employees through the grant of
awards and to adjust its compensation practices to the best compensation
practices and corporate governance trends as they develop from time to time. The
Corporation hereby grants a Performance Shares Award (the “Award”) under the
Plan to the following person (the “Grantee”):
Tere Loubriel
SECTION 2
Definitions
     When used in this Award, unless the context clearly requires a different
meaning, the following words and terms shall have the meanings set forth below.
Terms not otherwise defined herein shall have the meaning ascribed to them in
the Plan. Whenever appropriate, words and terms used in the singular shall be
deemed to include the plural, and vice versa, and the masculine gender shall be
deemed to include the feminine gender.
     Section 2.1. “Affiliate” shall mean any corporation or other form of entity
of which the Corporation owns, from time to time, directly or indirectly, 50% or
more of the total combined voting power of all classes of stock or other equity
interests.
     Section 2.2. “Extraordinary Items” shall mean extraordinary, unusual and/or
non-recurring items of income and expenses.
     Section 2.3. “Performance Goal” shall mean:
The Corporation’s simple average 3-year Return on Equity (“ROE”) during the
Performance
Cycle.
The 2008 threshold, target and maximum Performance Goals shall be determined by
the Plan Administrator and communicated to the Grantee by March 31, 2008. Such
Performance Goals may be revised by the Plan Administrator during the Plan Year.
     Section 2.4. “Performance Cycle” shall be the calendar years 2008, 2009 and
2010.

1



--------------------------------------------------------------------------------



 



[g11828g1182890.jpg]
 
     Section 2.5. “Performance Shares,” shall mean an award in units denominated
in the Corporation’s common stock, par value $6.00 per share, the number of such
units which may be adjusted over the Performance Cycle based upon the
satisfaction of the Performance Goal, pursuant to Article IX of the Plan.
     Section 2.6. “Plan Administrator” shall mean the Compensation Committee of
the Board of Directors of the Corporation.
     Section 2.7. “Return on Equity” shall mean the ratio of after-tax net
income divided by average shareholder’s equity of a calendar year, excluding the
effects of Extraordinary Items.
SECTION 3
Award
     Section 3.1. Performance Shares
The Grantee is hereby granted the Performance Shares Award described below. The
Grantee will earn a number of shares of the Corporation’s common stock based on
the Corporation’s achievement of the Performance Goal at the end of the
Performance Cycle.

                2008-2010 Average     Shares of Popular, Inc.     3-year ROE    
Common Stock    
Below threshold
    0    
Threshold
    6,731 (50% of target)    
Target
    13,462    
Maximum
    26,923 (200% of target)    

SECTION 4
Payment of Award
     Section 4.1. Performance Shares

(a)   The Performance Shares earned by the Grantee will be determined and
delivered to the Grantee as soon as practicable subsequent to the determination
of the Corporation’s financial results for the Performance Cycle and approval by
the Plan Administrator. The corresponding shares of the Corporation’s common
stock will be purchased on the open market.

(b)   For the consequences of the termination of employment with respect to the
Performance Shares awarded to the Grantee, which may result in the forfeiture of
such Performance Shares, please refer to Article IX of the Plan and to the
Prospectus of the Plan. Notwithstanding the terms of Article IX of the Plan, in
the event of termination by reason of Approved Retirement during the applicable
Performance Cycle, the Grantee shall

2



--------------------------------------------------------------------------------



 



[g11828g1182890.jpg]
 
receive a payment (based on the Corporation’s results during the Performance
Cycle) at the end of the Performance Cycle assuming that Grantee had been an
active employee during the entire Performance Cycle.
SECTION 5
Tax Considerations
     Section 5.1. Certain Income Tax Considerations. The granting of the Award
may have certain income tax considerations to the Grantee, which are generally
described in the Prospectus of the Plan.
SECTION 6
Miscellaneous
     Section 6.1 Leave of Absence. The Plan Administrator may establish a method
for adjusting the Award of the Grantee if he was on an approved leave of absence
during the Performance Cycle and may establish different methods for different
forms of leave of absence.
     Section 6.2. The Plan. This Award is subject to the terms of the Plan, a
copy of which has been provided to you.
     Section 6.3. Controlling Law. The laws of the Commonwealth of Puerto Rico
shall be controlling in all matters relating to this Award.
     Section 6.4. Titles and Captions. Titles and captions in this document are
used only for convenience and are not to be used in the interpretation of this
Award.
IN WITNESS WHEREOF, Popular, Inc. and the Grantee have executed this Performance
Shares Award and Agreement as of the 21st day of February, 2008.

     
POPULAR, INC.
  GRANTEE
 
   
/S/ Richard L. Carrión
 
By: Richard L. Carrión
  /S/ Tere Loubriel
 
By: Tere Loubriel
Title: Chairman and CEO
  Date: February 21, 2008
Date: February 21, 2008
   

3